DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

          NATHAN B. WILLIAMS and JASON D. WILLIAMS,
                          Appellants,

                                   v.

                             CLARIZA VERA,
                                Appellee.

                             No. 4D21-2418

                         [September 8, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE17-16900.

  Lamont Mignott of Mignott Law, P.A., Miami, for appellants.

  Ryan S. Shipp and Andrew J. Rochen of Law Office of Ryan S. Shipp,
PLLC, Lantana, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.